          Case 4:20-cv-00278-KGB Document 10 Filed 08/25/20 Page 1 of 1



                          IN THE UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF ARKANSAS
                                    CENTRAL DIVISION

MATTHEW MCWILLIAMS                                                                   PLAINTIFF

v.                                Case No. 4:20-cv-00278 KGB

SYMETRA LIFE INSURANCE COMPANY                                                     DEFENDANT

                                            ORDER

       Before the Court is the parties’ joint stipulation of dismissal with prejudice (Dkt. No. 9).

The stipulation accords with the terms of Federal Rule of Civil Procedure 41(a)(1)(A)(ii).

       For good cause shown, the Court adopts the stipulation of dismissal. The action is

dismissed with prejudice, and each party shall bear his or its own attorney’s fees, costs, and

expenses of litigation.

       It is so ordered this 25th day of August, 2020.


                                                     ________________________________
                                                     Kristine G. Baker
                                                     United States District Judge
